      Case 8:19-cv-01256-DNH-CFH Document 19 Filed 03/13/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

 Petroleum Marketing Group, Inc., PMG
 Eastern Shore, LLC, and Ocean
 Petroleum, LLC

                                Plaintiffs,

     vs.                                                 No. 8:19-cv-01256-DNH-CFH



 Express Farm, Inc. and Xi Li

                                Defendants.

                                          STIPULATION

     All parties hereby stipulate under FED. R. CIV. P. 34(b)(2)(A) that Defendants shall have

through and including March 23, 2020 to respond to the Requests for Documents propounded by

Plaintiffs on February 14, 2020.



                                    Stipulated and agreed to:



 s/ Urs Broderick Furrer                                 s/ Daniel J. Auerbach
 Urs Broderick Furrer, Esq. Bar Number: 509628           Daniel J. Auerbach Bar Number: 701417
 Harriton & Furrer, LLP                                  Gamburg & Benedetto, LLC
 84 Business Park Drive, Suite 302                       1500 John F. Kennedy Blvd., Suite 1203
 Armonk, New York 10504                                  Philadelphia, PA 19102
 Telephone: (914) 730-3400                               Telephone: (215) 567-1486
 Fax: (914) 730-3405                                     Fax: (215) 940-6661
 E-mail: UBFurrer@HFLawLLP.com                           E-mail: dan@gamburglaw.com

 Counsel for Plaintiffs                                  Counsel for Defendants




                                              –1–
